Exhibit 10(a)

WD-40 COMPANY

2007 STOCK INCENTIVE PLAN

PERFORMANCE SHARE UNIT AWARD AGREEMENT

Pursuant to your Performance Share Unit Award Grant Notice and Acceptance
(“Grant Notice”) and this Performance Share Unit Award Agreement (“Agreement”),
WD-40 Company, a Delaware corporation, (the “Company”) has awarded to you
Performance Shares (referred to herein as Performance Share Units or “PSUs”)
under the WD-40 Company 2007 Stock Incentive Plan (the “Plan”) with respect to
the “Target Number” of shares of the Company’s Common Stock indicated in your
Grant Notice. Defined terms not explicitly defined in this Agreement but defined
in the Plan shall have the same definitions as in the Plan.

The details of your PSUs are as follows:

1. Number of Shares. The number of Shares to be issued to you upon payment of
your PSUs (your “PSU Shares”) as referenced in your Grant Notice will be
determined under the performance vesting provisions in Paragraph 3 of this
Agreement equal to a percentage (the “Applicable Percentage”) of the Target
Number of PSU Shares set forth in your Grant Notice. The Target Number of PSU
Shares may be adjusted from time to time upon changes in capitalization of the
Company pursuant to Section 18 of the Plan.

2. No Payment of Dividend Equivalents. Dividend Equivalents are not payable with
respect to your PSUs. Upon issuance of your PSU Shares at the time of vesting or
otherwise as provided for herein, you will then be entitled to receive dividends
as and when declared upon the Shares by the Company.

3. Performance Vesting. Your PSUs vest following a performance measurement
period of two full fiscal years ending as of the Company’s fiscal year end for
the first full fiscal year following the Date of Grant (the “Measurement Year”).
Following the conclusion of the Measurement Year, the Committee shall meet,
either at its regularly scheduled quarterly meeting or at a special meeting of
the Committee called prior to the Company’s release of its annual earnings for
the Measurement Year, to certify achievement of the performance measures set
forth on Exhibit A attached hereto and the vesting of your PSUs and the
Applicable Percentage of the Target Number of PSU Shares to be issued to you.
Except as otherwise provided for herein, unless, prior to the effective date of
the termination of your employment with the Company or a Subsidiary for any
reason, including death, resignation or termination by the Company or Subsidiary
(“Termination of Employment”), the Committee has certified the performance
vesting of your PSUs, all of your PSUs shall be forfeited.

4. Delivery of Shares upon Performance Vesting. The settlement date for delivery
of your PSU Shares following certification of vesting by the Committee as
provided for in Paragraph 3 above, will be the date that is the 3rd business day
following the Company’s public release of its annual earnings for the
Measurement Year (the “Settlement Date”). Upon settlement of your PSUs, the
Applicable Percentage of the Target Number of PSU Shares shall be paid in
Shares. Subject to the provisions of Paragraphs 6 and 9 of this Agreement, the
PSU Shares shall be issued and delivered to you or to your designated
Beneficiary (as hereinafter defined) on the Settlement Date. Issuance of the PSU
Shares may not be accelerated, deferred or otherwise claimed by you for any
reason or at any time other than upon the Settlement Date or otherwise as
provided for herein.

 

1



--------------------------------------------------------------------------------

5. Change of Control Vesting. The provisions of Section 19 of the Plan shall not
apply to your PSUs in the event of a Change of Control of the Company, but your
Change of Control Severance Agreement with the Company (“Severance Agreement”),
including Section 5 thereof, shall apply to your PSUs. For purposes of this
Agreement, Change of Control shall have the meaning given to the term in your
Severance Agreement, as it may be amended with respect to such term from time to
time. In the event of a Change of Control prior to the end of the Measurement
Year, the performance vesting provisions shall be eliminated and your PSUs
shall, instead, vest with an Applicable Percentage of one hundred percent
(100%) as of the earlier of the Settlement Date or the termination of your
employment following the Change of Control under circumstances that would give
rise to payment of the Change in Control Severance Amount (as defined in your
Severance Agreement). If the performance vesting provisions of this Agreement
have been eliminated as provided for herein, your PSUs shall be treated as
equivalent Restricted Stock Units having a Period of Restriction ending on the
Settlement Date, subject to the terms and conditions of Section 5 of your Change
of Control Severance Agreement. If a Change of Control occurs after the end of
the Measurement Year, but before the Committee has certified achievement of the
performance goals, and you were employed by the Company on the date of the
Change of Control, you will have the right, on the Settlement Date, to receive
your vested PSU Shares or the dollar value equivalent thereof, at the Company’s
option, based on audited financial statements that include the Company’s
financial results required for purposes of determining the relative achievement
of the performance goals. For purposes of the preceding sentence, the Settlement
Date shall be deemed to be the date 3 business days following the date on which
the company that survives the Change of Control publicly or privately issues
audited financial statements that include results of the Company’s Measurement
Year, but in no event shall the Settlement Date be later than ninety (90) days
following the end of the Measurement Year. In the event your PSUs are vested
upon termination of your employment pursuant to this Paragraph 5 following a
Change of Control prior to the end of the Measurement Year, subject to the
provisions of Paragraphs 6 and 9 of this Agreement, the Target Number of PSU
Shares set forth in your Grant Notice shall be issued to you as of a date that
is thirty (30) days following the effective date the termination of your
employment.

6. Securities Law Compliance. Notwithstanding anything to the contrary contained
herein, your PSU Shares may not be issued unless the PSU Shares are then
registered under the Securities Act of 1933, as amended (the “Securities Act”)
or, if such Shares are not then so registered, the Committee or the Board has
determined that such issuance would be exempt from the registration requirements
of the Securities Act. The issuance of your PSU Shares must also comply with
other applicable laws and regulations governing your PSU Shares, and the
issuance of your PSU Shares may be delayed if the Committee or the Board
determines that such issuance would not be in material compliance with such laws
and regulations.

7. Transferability. Your PSUs are not transferable, except by will or by the
laws of descent and distribution. Notwithstanding the foregoing, by delivering
written notice to the Company, in a form satisfactory to the Company, you may
designate a third party (your “Beneficiary”) who, in the event of your death,
shall then be entitled to receive the PSU Shares payable as of the date of your
death, in any.

8. Agreement Not a Service Contract or Obligation to Continue Service. This
Agreement is not an employment or service contract, and nothing in this
Agreement shall be deemed to create in any way whatsoever any obligation on your
part to continue in the service of the Company or Subsidiary as an employee for
any period of time. In addition, nothing in this Agreement shall obligate the
Company or a Subsidiary to continue your employment for any period of time.

 

2



--------------------------------------------------------------------------------

9. Withholding of PSU Shares to Cover Tax Withholding Obligations.

(a) At the time of issuance of your PSU Shares, to the extent required by law or
applicable regulation, the Company shall withhold from the PSU Shares otherwise
issuable to you, a number of whole Shares having a Fair Market Value as of the
Settlement Date equal to of the minimum amount of taxes required to be withheld
by law. The Fair Market Value of the withheld whole number of PSU Shares that is
in excess of the minimum amount of taxes required to be withheld shall be added
to the deposit for your U.S. federal income tax withholding or, if you are an
international taxpayer, such amount shall be added to the largest deposit of
withheld tax required to be made by the Company on your behalf.

(b) Your PSU Shares may not be issued unless the tax withholding obligations of
the Company, if any, are satisfied. Accordingly, the PSU Shares may not be
issued within the time specified in Paragraphs 4 and 5 above and the Company
shall have no obligation to issue a certificate for such Shares until such tax
withholding obligations are satisfied or otherwise provided for.

10. Notices. Any notices provided for in the Plan or this Agreement shall be
given in writing and shall be deemed effectively given upon receipt or, in the
case of notices delivered by mail by the Company to you, five (5) days after
deposit in the United States mail, postage prepaid, addressed to you at the last
address you provided to the Company.

11. Governing Plan Document. This Agreement is subject to all the provisions of
the Plan, the provisions of which are incorporated by reference in this
Agreement. This Agreement is further subject to all interpretations, amendments,
rules and regulations which may from time to time be promulgated and adopted
pursuant to the Plan. Except as specifically provided for herein, in the event
of any conflict between the provisions of this Agreement and those of the Plan,
the provisions of the Plan shall control.

END OF PERFORMANCE SHARE UNIT AGREEMENT

(Refer to PSU Award Grant Notice and Acceptance for Specific Grant Information)

 

3



--------------------------------------------------------------------------------

EXHIBIT A

PERFORMANCE VESTING

Subject to Section 5 of the Performance Share Unit Award Agreement, the PSUs
shall vest with respect to the Applicable Percentage of the Target Number of PSU
Shares set forth in the following table based on relative achievement of two
equally weighted performance measures, “Aggregate Revenue Growth” and “Gross
Margin”, over the Company’s two fiscal years ending with the Measurement Year:

 

Aggregate Revenue
Growth

  

Gross Margin

  

Applicable

Percentage

> 25%    > 55%    150%     25%        55%    150%     20%        50%    100%
    15%        45%    50% < 15%    < 45%    0%

In order to determine the Applicable Percentage of the Target Number of PSU
Shares to be delivered upon achievement of the performance measures, the
Applicable Percentage is determined independently for each performance measure
and the two Applicable Percentages so determined are given equal weight by
taking the simple average of the two amounts.

For each performance measure, the Applicable Percentage will be determined on a
straight line sliding scale from the minimum 50% Applicable Percentage
achievement level to the maximum 150% Applicable Percentage achievement level.
For purposes of determining relative achievement, actual results are to be
rounded to the nearest tenth of one percent and rounded upward from the
midpoint. For example, if Aggregate Revenue Growth for the two year performance
measurement period is 14.94%, the Applicable Percentage for Aggregate Revenue
Growth would be 0%; and if Gross Margin for the two year performance measurement
period is 51.25%, the Applicable Percentage for Gross Margin would be 113%; and
the average of the two resulting percentages would give rise to an Applicable
Percentage of 56.5% for the Target Number of PSU Shares. The number of PSU
Shares to be issued on the Settlement Date is to be rounded to the nearest whole
share and rounded upward from the midpoint.

“Aggregate Revenue Growth” is defined and shall be determined as follows:
Aggregate average annual percentage growth in world-wide consolidated net sales
(revenues) for the full two-fiscal year performance period of the award as
compared to the world-wide consolidated net sales (revenues) for the fiscal year
(“base year”) immediately preceding the two-fiscal year performance period.
Revenues for the full two-fiscal year performance period are to be measured by
translation of all consolidated reporting entities’ actual local currency
revenues (as determined in accordance with the Company’s then applicable
Generally Accepted Accounting Principles, currently U.S. GAAP) into U.S. dollars
at the base year average foreign currency exchange rate applicable to each such
entity.

 

  •  

Example: for awards granted during FY2010, the full two-fiscal year performance
period covers the period September 1, 2009 – August 31, 2011 (FYs 2010 & 2011).
Total aggregate world-wide consolidated revenues for this full two-fiscal year
performance period are divided by two to determine the

 

i



--------------------------------------------------------------------------------

 

aggregate average annual world-wide consolidated revenues for the two-fiscal
year performance period; this resulting aggregate average annual world-wide
consolidated revenue amount for the two-fiscal year performance period is to be
compared to aggregate world-wide consolidated revenues for the FY2009 base year
for purposes of calculating the aggregate average annual percentage growth in
the aggregate FY2010 and FY2011 world-wide consolidated revenues over the FY2009
base year world-wide consolidated revenues. FY2010 and FY2011 world-wide
consolidated revenues are to be measured by translation of all consolidated
reporting entities’ actual local currency revenues (as determined in accordance
with the Company’s then applicable Generally Accepted Accounting Principles,
currently U.S. GAAP) into U.S. dollars at the FY2009 average foreign currency
exchange rate applicable to each such entity.

“Gross Margin” is defined and shall be determined as follows: Aggregate
world-wide consolidated gross profit for the full two-fiscal year performance
period of the award as a percentage of aggregate world-wide consolidated net
sales (revenues) for the full two-fiscal year performance period. Gross profit
and revenues for the full two-fiscal year performance period are to be measured
by translation of all consolidated reporting entities’ actual local currency
gross profits and revenues (as determined in accordance with the Company’s then
applicable Generally Accepted Accounting Principles, currently U.S. GAAP) at the
actual foreign currency exchange rate applicable to each such entity for the
period, as reported.

 

ii



--------------------------------------------------------------------------------

WD-40 COMPANY

PERFORMANCE SHARE UNIT AWARD GRANT NOTICE AND ACCEPTANCE

(WD-40 Company 2007 Stock Incentive Plan)

WD-40 Company (the “Company”), pursuant to the WD-40 Company 2007 Stock
Incentive Plan (the “Plan”), hereby grants to you as the Award Recipient, an
award for Performance Share Units (“PSUs”) with respect to the number of shares
of the Company’s Common Stock set forth below. This award of PSUs is subject to
all of the terms and conditions as set forth herein and in the Performance Share
Unit Award Agreement (the “PSU Award Agreement”) and the Plan, each of which is
incorporated herein by this reference. By your execution of this PSU Award Grant
Notice and Acceptance, you acknowledge prior receipt of a copy of the Plan or
delivery of a copy of the Plan together with this PSU Award Grant Notice and
Acceptance.

 

  Award Recipient:   

 

  Date of Grant:   

 

  Performance Period:   

Two (2) Year Performance Vesting

  Target Number of Shares:   

 

Additional Terms/Acknowledgements: The undersigned Award Recipient acknowledges
receipt of, and understands and agrees to, this PSU Award Grant Notice and
Acceptance, the PSU Award Agreement and the Plan. Award Recipient further
acknowledges that as of the Date of Grant, this PSU Award Grant Notice and
Acceptance, the PSU Award Agreement and the Plan set forth the entire
understanding between Award Recipient and the Company regarding the acquisition
of stock in the Company with respect to the PSUs described herein and they
supersede all prior oral and written agreements with respect thereto.

 

WD-40 COMPANY     AWARD RECIPIENT: By:  

 

   

 

  Signature                 Signature             Title:  

 

    Date:  

 

Date:  

 

     

ATTACHMENT: PSU Award Agreement